Citation Nr: 0903350	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  08-20 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The veteran had active service from March 11, 1995 to April 
2, 1995 and from December 2001 to January 2003.  The veteran 
had additional duty with the Wyoming Air National Guard, 
which included periods of inactive and active duty training 
from April 1970 to January 2007.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that, in pertinent part, denied entitlement to 
service connection for hearing loss and tinnitus.  

In January 2009, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  It is at least as likely as not that the veteran's 
bilateral hearing loss was incurred in the line of duty as a 
result of bilateral acoustic trauma (injury) due to excessive 
aircraft noise exposure during periods of active duty and 
active and inactive duty training.

2.  It is at least as likely as not that the veteran's 
tinnitus was incurred in the line of duty as a result of 
bilateral acoustic trauma (injury) due to excessive aircraft 
noise exposure during periods of active duty and active and 
inactive duty training.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110 
7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 
(2008).

2.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Given the favorable nature of the Board's decision on the 
issues of service connection for bilateral hearing loss and 
tinnitus, there is no prejudice to the appellant, regardless 
of whether VA has satisfied its duties of notification and 
assistance.

II.  Service Connection

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military, naval, or air service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a) (implementing 
statute).  ACDUTRA includes full-time duty performed by 
members of the National Guard of any State.  38 C.F.R. § 
3.6(c)(3).

Service connection is warranted for disability resulting from 
injury that was incurred while performing during inactive 
duty training. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The veteran attributes his hearing loss and tinnitus to years 
of exposure to C130 aircraft noise during both active and 
inactive service between 2000 and 2007.  At his video 
conference in January 2009, the veteran testified that he 
logged 9,397 hours of flight time between 1970 and 2007.  
During that time period, his noise exposure occurred, in 
part, during active duty with the Air Force; in part, during 
active and inactive duty with the Wyoming Air National Guard; 
and, in part, during civilian employment with the Wyoming Air 
National Guard.

Indeed, the veteran's service treatment records from 2000 
through the beginning of 2007 show significant threshold 
shifts in the veteran's hearing acuity, bilaterally.  
Moreover, these records acknowledge the veteran's exposure to 
hazardous noise from C-130 aircraft during that time period.  

For example, audiogram in November 1999 revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
15
30
LEFT
5
5
20
30
55

Audiogram from October 2006 revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
40
50
LEFT
10
10
25
50
65

At a VA examination in May 2007, the examiner noted that the 
veteran had significant threshold shifts in both ear between 
1999 and 2006; however, during the period of active duty 
between December 2001 and January 2003, there were no 
significant threshold shifts.  For this reason, the examiner 
opined that the veteran's hearing loss was not incurred 
during, or aggravated by, active duty service.   With respect 
to the tinnitus, the examiner opined that it was not incurred 
during, or aggravated by, active duty service because its 
onset was in 1980.

Significantly, however, the examiner did not consider whether 
the veteran's hearing loss and tinnitus were, as likely as 
not, incurred as a result of injury during a combination of 
periods of active and/or inactive duty training and active 
duty.  It is undisputed that the veteran was exposed to 
significant aircraft noise during that time, and the VA 
examiner noted that the veteran underwent significant 
threshold shifts in both ears during the time he was exposed 
to the aircraft noise.  Moreover, there is no evidence to 
suggest that there is any other cause for the hearing loss 
and tinnitus other than the acoustic trauma suffered during 
the years between 2000 and 2007.  Acoustic trauma is 
certainly considered an "injury," and therefore the 
veteran's noise exposure during inactive duty training may be 
considered for purposes of establishing whether the veteran 
incurred hearing loss and/or tinnitus in the line of duty.  
Because the veteran suffered an acoustic trauma (injury) as a 
result of aircraft noise during periods of active service 
(active duty plus periods of inactive duty training and 
active duty training), and because there is no way to 
accurately determine whether the veteran's acoustic trauma 
was incurred solely during periods of active duty, active 
duty training, or inactive duty training, the VA examiner's 
opinion carries no probative value.  The examiner opined that 
the veteran's hearing loss was not incurred or aggravated 
during active duty between December 2001 and January 2003 
because there was no significant threshold shifts during that 
time period; however, the examiner did not consider the 
possibility that the veteran's hearing loss was incurred as a 
result of a combination of exposure to acoustic trauma during 
active duty and periods of active duty training and inactive 
duty training.  

Based on the veteran's reports of hearing loss during 
service, the fact that the veteran was indeed exposed to 
excessive noise from 1970 to 2007, the veteran's credible 
testimony at the video conference hearing regarding his 
flight hours and the onset of hearing loss and tinnitus, and 
the lack of probative value of the VA examination, it is at 
least as likely as not that the veteran's hearing loss and 
tinnitus were incurred in the line of duty.  Resolving all 
doubt in the veteran's favor, service connection for hearing 
loss and tinnitus is warranted.  










ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


